J-S37007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 WILLIAM J. BROOKS                         :
                                           :
                    Appellant              :   No. 2871 EDA 2017

         Appeal from the Judgment of Sentence September 1, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0007456-2016


BEFORE:    OLSON, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 26, 2018

      Appellant, William J. Brooks, appeals from the judgment of sentence

entered on September 1, 2017, following his conviction for first-degree

murder and related offenses in the Criminal Division for the Court of Common

Pleas of Philadelphia County. We affirm.

      The trial court summarized the relevant facts and procedural history as

follows.
      On June 9, 2016, at approximately 12:45 p.m., Officer Carlos
      Rodriguez was off duty and at his home on the 5300 block of
      Charles Street when he heard two gunshots coming from the
      street. Office Rodriguez looked out of a window in the front of his
      house, from where he saw a man in an orange and black hoodie
      chasing a man in a white shirt across Charles Street. Officer
      Rodriguez then witnessed the man in the orange and black hoodie
      shoot the man in the white shirt three times. When he scanned
      the street, he saw another man holding a gun by his side and
      standing by a dark SUV. He heard two car doors slam shut and
      saw the SUV drive away. Before the SUV turned onto an adjacent
      street, Officer Rodriguez was able to record its license plate
      number. Once the SUV had driven away, Officer Rodriguez

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S37007-18


     approached the victim of the shooting, recognized that he was
     Daniel “Bolo” Martinez, one of [Officer Rodriguez’] neighbors, and
     called 911. Daniel Martinez was then taken to Frankford Aria
     Hospital, where he was pronounced dead as a result of his gunshot
     wounds.

     On June 10, 2016, Officer Shanna Moore observed the same SUV
     that was identified by Officer [] Rodriguez, parked on the 2400
     Block of North Douglas Street. Police then recovered the SUV.
     Upon further investigation, [the police] traced ownership of the
     SUV to Appellant. When police searched the SUV, they also found
     an orange and black hoodie resembling the one Officer Rodriguez
     had seen the shooter wearing on June 9, 2016. On June 12, 2016,
     [p]olice asked Officer Rodriguez to select Daniel Martinez’s
     shooter out of a photo array, and he identified Appellant. Based
     on this evidence, police arrested and charged Appellant [in
     connection with the shooting] on July 20, 2016.

     [During Appellant’s trial on August 30, 2017, at 10:28 a.m., an
     audience member named Anthony McNeal interrupted the
     proceedings, stating that he was an “alibi witness.”] After the trial
     judge asked Mr. McNeal to leave the courtroom and he did not
     comply, the trial judge ordered the jury to leave the courtroom.
     A brief exchange between the trial judge and Mr. McNeal ensued,
     after which the trial judge ordered the [court officers] to take Mr.
     McNeal into custody for disrupting the trial. While the jury
     remained outside the courtroom, Appellant moved for a mistrial,
     claiming that Mr. McNeal’s interruption would cause the jurors to
     infer that Appellant was guilty, based on his failure to call Mr.
     McNeal as a known alibi witness. [The trial c]ourt denied the
     motion, reasoning that a curative instruction would address
     Appellant’s concerns. Moreover, Appellant confirmed that he had
     no intention to call Mr. McNeal as a witness.

     At 11:05 a.m.[,] the jury came back into the courtroom, and th[e
     trial c]ourt provided the following curative instruction:

       In homicide trials, as you can imagine, tensions and emotions
       kind of run high. And outbursts sometimes happen more
       frequently in these types of trials than in other types of trials
       that are not quite homicides. So, I have to ask you to please
       disregard the outburst that happened in the courtroom.
       Neither side knew that it was coming. Neither side was
       prepared for that to happen. When I say neither side I am

                                     -2-
J-S37007-18


        including [Appellant]. This was not something planned. No
        one knew this was going to happen, and it shouldn’t be held
        against either side, and you shouldn’t think about this any
        further than this moment. Disregard it all. Remember that
        I told you before that evidence comes from the witness stand
        under oath in open court where each lawyer has the
        opportunity to ask questions. So that didn’t happen and,
        therefore, you must disregard the outburst by that
        gentleman. It should not be considered by you in any way
        shape or form against either side.


      The trial then proceeded without further incident, and on
      September 1, 201[7], the jury found Appellant guilty of
      [first-degree murder (18 Pa.C.S.A. § 2502(a)), conspiracy to
      commit murder (18 Pa.C.S.A. §§ 903(a)(1) and 2502(a)(1)),
      firearms not to be carried without a license (18 Pa.C.S.A.
      § 6106(a)(1)), carrying firearms on public streets and public
      property in Philadelphia (18 Pa.C.S.A. § 6108), and possession of
      an instrument of crime (18 Pa.C.S.A. § 907(a)). Immediately
      thereafter, the trial court sentenced Appellant to life in prison
      without the possibility of parole.]

      Appellant filed a timely notice of appeal on September 5, 2017.
      On January 26, 2018, following completion of the notes of
      testimony, Appellant filed a [concise statement of errors
      complained of on appeal. The trial court issued its opinion on April
      18, 2018.]

Trial Court Opinion, 4/18/18, at 1-3.

      Appellant raises the following issue on appeal:

      [Did the trial court err and cause irreparable harm to Appellant
      when it denied Appellant’s motion for a mistrial when, without
      Appellant’s instruction, an audience member, Anthony McNeal,
      shouted in front of the jury that he was an alibi witness for
      Appellant and the jury could only conclude that the failure to call
      a known alibi witness was indicative of appellant’s guilt?]

Appellant’s Brief at 4.




                                     -3-
J-S37007-18



      We have carefully reviewed the submissions of the parties, the certified

record, and the opinion of the trial court. Based upon our review, we concur

in the trial court’s determination that the gallery member’s brief and vague

interruption did not have the unavoidable effect of depriving Appellant of a

fair trial and that a cautionary instruction was sufficient to address the

spectator’s misconduct. Hence, we agree that no abuse of discretion occurred.

Since the trial court’s opinion has adequately and accurately examined the

issue Appellant raises on appeal, we adopt the trial court’s opinion as our own.

Accordingly, we direct the parties to include a copy of the court’s opinion with

all future filings relating to our disposition in this appeal.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/18




                                       -4-